Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to because letterings and drawings are either poor or not legible (figures 1-2), and please label black boxes in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of claims
The originally filed claims include claims 1-38.  The preliminary amendment filed on 11/05/2020 has cancelled claims 8-14, and 26, and indicated that claims 1-7, and 15-25 are currently pending in the remarks.  However, the applicant failed to address the status of claims 27-38.  Based on the applicant’s preliminary amendment filed on 11/05/2020, the examiner regards the claims 27-38 as cancelled claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 15, 18-20, 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XUE et al. (US 2017/0265156 A1), hereinafter XUE.
Regarding claim 1, XUE discloses a network node configured to communicate with a wireless device (WD) operating in Time Division Duplex (TDD), the network node comprising a radio interface and processing circuitry, which has a memory and a processor connected thereto, the processor configured to: 
configure a narrow band-Internet of things (NB-IoT) carrier in a new radio (NR) carrier (the NB-IOT UEs are informed of the current mode is FDD or TDD, see ¶ 0082); 
transmit an indication of a frequency offset to be applied by the wireless device, where the indication comprises a value selected from {-7.5, 0, 7.5 kHz} (the raster 

Regarding claim 4, XUE discloses the processor is configured to reconfigure the wireless device from a first configuration to a second configuration (the base station configures the UE with MIB from first mode to second mode, see ¶ 0159, 0160). 

Regarding claim 5, XUE discloses the processor is configured to signal an update of the frequency offset (the base station configures the UE with MIB including frequency offset, see ¶ 0160). 
Regarding claim 6, XUE discloses herein the processor is configured to configure the NB-IoT carrier in one of a stand-alone operation mode and a guard-band operation mode (the network operates in guard band mode, standalone, in-band mode, see 0111).

Regarding claim 7, XUE discloses the first indication comprise transmitting the first indication in one of a system information and narrow band master information block (MIB-NB) (see ¶s 0076, 0077, 0099, 0112, etc.). 
Regarding claim 15, XUE discloses a method implemented in a wireless device (WD) operating in Time Division Duplex (TDD), the method comprising:

applying the received DL to UL frequency offset;
wherein the WD is configured to operate on a narrow-band Internet of Things (NB-IoT) carrier in a New Radio (NR) carrier (the NB-IOT UEs are informed of the current mode is FDD or TDD, see ¶ 0082).
Regarding claim 18, XUE discloses the processor is configured to reconfigure the wireless device from a first configuration to a second configuration (the base station configures the UE with MIB from first mode to second mode, see ¶ 0159, 0160). 

Regarding claim 19, XUE discloses the processor is configured to signal an update of the frequency offset (the base station configures the UE with MIB including frequency offset, see ¶ 0160).
Regarding claim 20, XUE discloses a wireless device (WD) operating in Time Division Duplex (TDD) (the wireless device, se figure 17), comprising a radio interface and processing circuitry, which has a memory and a processor connected thereto, the processor configured to:
receive, from the network node, a first indication of a downlink (DL) to uplink (UL) frequency offset, the first indication comprising a value selected from {-7.5 kHz, 0 kHz 
apply the received DL to UL frequency offset;
wherein the WD is configured to operate on a narrow-band Internet of Things (NB-IoT) carrier in a New Radio (NR) carrier (the NB-IOT UEs are informed of the current mode is FDD or TDD, see ¶ 0082).
Regarding claim 23, XUE discloses the processor is configured to reconfigure the wireless device from a first configuration to a second configuration (the base station configures the UE with MIB from first mode to second mode, see ¶ 0159, 0160). 

Regarding claim 24, XUE discloses the processor is configured to signal an update of the frequency offset (the base station configures the UE with MIB including frequency offset, see ¶ 0160).

Regarding claim 25, XUE discloses the first indication comprise transmitting the first indication in one of a system information and narrow band master information block (MIB-NB) (see ¶s 0076, 0077, 0099, 0112, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-3, 16-17, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUE in view of GAAL et al. (US 2018/0255553 A1), hereinafter GAAL.
Regarding claims 2-3, 16-17, 21-22, XUE fails to disclose the indication comprises an absolute carrier frequency nor wherein the absolute carrier frequency comprises one of an E-UTRA Absolute Radio Frequency Channel Number (EARFCN), NR Absolute Radio Frequency Channel Number (NR-ARFCN) and Global Synchronization Channel Number (GSCN).	In the same field of endeavor, GAAL discloses the UE is configured with determining UL to DL frequency offset  based on configuration message from base station in Absolute Radio Frequency Channel Number (EARFCN) network (see ¶ 0022, 0057, 0059).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement GAAL’s teaching in the network taught by XUE to achieve tone alignment in emerging 5G network. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450


		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412